Exhibit 10.6

 

REPLACEMENT GUARANTY OF PAYMENT AND RECOURSE OBLIGATIONS

 

REPLACEMENT GUARANTY OF PAYMENT AND RECOURSE OBLIGATIONS dated as of December
15, 2014 (this “Guaranty”), is executed by INLAND REAL ESTATE INCOME TRUST,
INC., a Maryland corporation (“Guarantor”), to and for the benefit of PNC BANK,
NATIONAL ASSOCIATION, a national banking association (the “Lender”).

 

R E C I T A L S:

 

A.                 The Lender has previously extended a loan in the principal
amount of TWENTY MILLION THREE HUNDRED THOUSAND AND NO/100 DOLLARS
($20,300,000.00) (the “Loan”) to KRG BRANSON HILLS, LLC, a Delaware limited
liability company, formerly known as Inland Diversified Branson Hills, L.L.C.
(the “Original Borrower”) pursuant to the terms and conditions of that certain
Loan Agreement dated as of May 9, 2012 between the Original Borrower and the
Lender, as amended by that certain Consent to Merger, Assumption and First Loan
Modification Agreement made effective as of July 1, 2014 executed by and among
the Original Borrower, Inland Diversified Real Estate Trust Inc., a Maryland
corporation (“Original Guarantor”), Kite Realty Group, L.P., a Delaware limited
partnership (“Existing Guarantor”) and Lender (the “Consent to Merger,
Assumption and First Loan Modification”) and by that certain Consent to Sale,
Assumptions and Second Loan Modification (as defined in Recital Paragraph C
hereof) (as amended aforesaid and as the same may be amended, modified, restated
or replaced from time to time collectively, the “Loan Agreement”). All
capitalized terms not otherwise defined herein shall have the meanings set forth
in the Loan Agreement.

 

B.                  As a condition precedent to the Lender’s extension of the
Loan to the Original Borrower and in consideration therefor, the Lender required
the execution and delivery of (i) that certain Guaranty of Payment and Recourse
Obligations dated as of May 9, 2012 executed by the Original Guarantor, as
amended by and as assumed by the Existing Guarantor pursuant to the Consent to
Merger, Assumption and First Loan Modification (collectively, the “Original
Guaranty”), (ii) that certain Promissory Note dated as of May 9, 2012 executed
by the Original Borrower made payable to the order of Lender in the principal
amount of TWENTY MILLION THREE HUNDRED THOUSAND AND NO/100 DOLLARS
($20,300,000.00), (as the same may be amended, modified, restated or replaced
from time to time, collectively, the “Original Note”), (iii) that certain Deed
of Trust, Security Agreement, Assignment of Leases and Rents and Fixture Filing
dated as of May 9, 2012, executed by the Original Borrower for the benefit of
Lender which was recorded on May 17, 2012 in the Office of the Taney County,
Missouri Recorder as Instrument No. 2012L19018, as amended by that certain First
Deed of Trust and Assignment of Rents and Leases Modification Agreement made
effective as of July 1, 2014 executed by Original Borrower and Lender which
amended the Permitted Transfer language contained in the Mortgage as requested
by Original Borrower, Existing Guarantor, the Merger Sub and KRG, which was
recorded on July 10, 2014 in the Office of the Taney County, Missouri Recorder
as Instrument No. 2014L32298 (the “First Mortgage Modification”) (as amended
aforesaid and as the same may be amended, modified, restated or replaced from
time to time collectively, the “Mortgage”) encumbering the real property,
improvements and personalty described therein (the “Premises”), and (iv) the
other Loan Documents.

1

 

C.              Contemporaneous with the execution of this Guaranty, the
Guarantor, the Existing Guarantor, the Original Borrower, IREIT Branson Hills,
L.L.C., a Delaware limited liability company (the “Replacement Borrower”) and
Lender are entering into that certain Consent to Sale, Assumptions and Second
Loan Modification Agreement dated as of even date herewith (the “Consent to
Sale, Assumptions and Second Loan Modification”) which provides for: (i) the
sale of the Premises to the Replacement Borrower subject to the Mortgage, the
Assignment of Rents and Leases and the Lender’s security interests therein in
consideration of the Replacement Borrower’s assumption of the Loan, the Debt,
the Obligations and all of the Original Borrower’s liabilities and obligations
under the Loan Documents as and to the extent provided in Paragraph 5 of the
Consent to Sale, Assumptions and Second Loan Modification and the assumption by
Guarantor of all of the Existing Guarantor’s liabilities and obligations under
the Environmental Indemnity commencing on the Effective Date and continuing for
all times thereafter and the Guarantor’s execution of this Guaranty in order to
guarantee the Obligations (as such term is defined in this Guaranty) commencing
on the Effective Date and continuing for all times thereafter; and (ii) the
mortgaging and granting a security interest to Lender in the New Additional
Property pursuant to the Second Deed of Trust and Assignment of Rents and Leases
Modification (as such terms are defined in the Consent to Sale, Assumptions and
Second Loan Modification and incorporated herein by this reference).

 

D.             One of Lender’s Conditions Precedent for consenting to the Sale
and the assumption by the Replacement Borrower of the Loan, the Debt, the
Obligations and all of Original Borrower’s obligations and liabilities under the
Loan Documents as and to the extent provided in Paragraph 5 of the Consent to
Sale, Assumptions and Second Loan Modification is the Replacement Borrower’s
execution and delivery to Lender of that certain First Amended and Restated
Promissory Note dated of even date herewith executed by the Replacement Borrower
and made payable to the order of Lender in the principal amount of TWENTY
MILLION TWO HUNDRED FORTY THOUSAND AND NO/100 DOLLARS ($20,240,000.00) (the
“First Amended and Restated Note”), which amends, restates and replaces the
Original Note in its entirety hereunder (hereinafter, the First Amended and
Restated Note, as the same may be amended, modified, restated or replaced from
time to time, is collectively referred to herein as, the “Note”).

 

E.               Upon the Sale of the Premises to the Replacement Borrower and
the execution of the transactions provided for in the Consent to Sale,
Assumptions and Second Loan Modification, the Guarantor shall own one hundred
percent (100%) of the membership interests of the Replacement Borrower, and
thereby having a financial interest in the Premises, has agreed to execute and
deliver this Guaranty to the Lender in satisfaction of one of Lender’s
Conditions Precedent to consenting to the Loan Parties’ Request (as such term is
defined in the Consent to Sale, Assumptions and Second Loan Modification).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the Guarantor hereby agrees as follows:

 

AGREEMENTS:

 

1.               Definitions. All terms defined in the foregoing Recitals are
incorporated into and made a part of this Guaranty as if set forth herein. In
this Guaranty, all capitalized terms used

2

 

and not otherwise expressly defined herein shall have the meaning ascribed to
such terms in the Loan Agreement.

 

(2)               Guaranty of Payment and Recourse Obligations. The Guarantor
hereby unconditionally, absolutely and irrevocably guaranties to Lender, the
punctual payment and performance when due, whether at stated maturity or by
acceleration or otherwise, of the: Payment Obligations (as such term is
hereinafter defined), and (b) Recourse Obligations (as such term is hereinafter
defined).

 

As used herein, the term, the “Payment Obligations” shall mean the indebtedness
and other obligations of the Borrower to the Lender: (i) evidenced by the Note
and any other amounts that may become owing by the Borrower under the Loan
Agreement and the other Loan Documents; and (ii) any and all obligations and
liabilities of Borrower to Lender or to any affiliate of Lender, whether now
owing or existing or later arising or created, owed absolutely or contingently,
whether evidenced or acquired (including all renewals, extensions and
modifications thereof or substitutions) under (a) any agreement, device or
arrangement designed to protect Borrower from fluctuations of interest rates,
exchange rates or forward rates, including, but not limited to,
dollar-denominated or cross-currency exchange agreements, forward currency
exchange agreements, interest rate caps, collars or floors, forward rate
currency or interest rate options, puts, warrants, swaps, swaptions, U.S.
Treasury locks and U.S. Treasury options, (b) any other interest rate hedging
transactions, such as, but not limited to, managing the Borrower’s interest rate
risk associated with any pending or potential capital market transactions such
as fixed rate bond issues and (c) any and all cancellations, buybacks,
reversals, terminations or assignments of any of the foregoing.

 

As used herein, the term, the “Recourse Obligations” shall mean:

 

(a)             All expenses and costs incurred by or on behalf of Lender
(including, without limitation, expenses and reasonable attorneys’ fees) in
enforcing the rights and remedies of Lender under this Guaranty and/or the other
Loan Documents, together with all interest calculated at the Default Rate (as
such term is defined in the Loan Agreement) until paid on all amounts owed by
Guarantor which accrue from and after Lender's demand for payment is delivered
to Guarantor;

 

(b)            All damages, expenses or costs suffered or incurred by Lender as
a result of any intentional material misrepresentation in any of the Loan
Documents;

 

(c)             All damages, expenses or costs suffered or incurred by Lender as
a result of physical waste with respect to any portion of the Premises;

 

(d)            All damages, expenses or costs suffered or incurred by Lender as
a result of the removal or disposal of any property in which Lender has a
security interest in violation of the terms and conditions of the Loan
Documents;

 

(e)             All damages, expenses or costs suffered or incurred by Lender as
a result of claims for compensation asserted by any real estate broker not
employed by Lender or as a result of any such broker's liens on the Premises or
mechanic’s or materialmen's liens not expressly permitted or contested under the
Mortgage;

3

 

(f)             All damages, expenses or costs suffered or incurred by Lender as
a result of the application of any insurance proceeds or condemnation awards (to
the full extent of such proceeds or awards) not permitted by the Mortgage or the
failure of Borrower to maintain the insurance coverages required by the Loan
Agreement;

 

(g)            All revenues received by or on behalf of Borrower from the
operation or ownership of the Premises after the occurrence of an Event of
Default less only that portion of such revenues which is (A) actually used by
Borrower to operate the Premises in the ordinary course of business and such use
is approved in writing by the Lender or (B) paid to Lender; and

 

(h)            All security deposits provided for in any Leases for any part of
the Premises (together with interest thereon to the extent that interest is
payable under such Leases) which are not used in the ordinary course of business
to cure defaults by tenants depositing the same, returned to tenants in
accordance with the terms of their Leases or paid over to Lender and all lease
termination fees payable for terminating any such Leases which are not paid
jointly to Borrower and Lender.

 

As used herein, the Payment Obligations, the Recourse Obligations together with
all other payment and performance obligations of the Guarantor hereunder, are
collectively referred to herein as, the “Obligations.” Obligations shall include
the liabilities to Lender with respect to any Swap Obligation (as such term is
defined in the Loan Agreement) in connection with the Loan, however,
notwithstanding anything to the contrary contained herein, the Obligations shall
not include any Excluded Hedge Liabilities (as such term is defined in the Loan
Agreement and incorporated herein by this reference).

 

This Guaranty is a present and continuing guaranty of payment and not of
collectability, and Lender shall not be required to prosecute collection,
enforcement or other remedies against Borrower or any other guarantor of the
Obligations, or to enforce or resort to any collateral for the repayment of the
Obligations or other rights or remedies pertaining thereto, before calling on
the Guarantor for payment. If for any reason the Borrower shall fail or be
unable to pay, punctually and fully, any of the Obligations, the Guarantor shall
pay such obligations to Lender in full immediately upon demand. One or more
successive actions may be brought against the Guarantor, as often as Lender
deems advisable, until all of the Obligations are paid and performed in full.

 

3.               Guarantor’s Liability for Payment Obligations. Notwithstanding
anything contained herein to the contrary or anything inconsistent contained
herein, Guarantor shall only be liable under this Guaranty for Payment
Obligations as follows:

 

(a)             Upon the occurrence of any of the following events:

 

(i)there is fraud by Borrower or Guarantor with respect to the Loan;

 

(ii)a Prohibited Transfer occurs;

 

(iii)Borrower contests, delays or otherwise hinders any action taken by Lender
in good faith following an Event of Default in connection with the appointment
of a receiver for the Premises or the foreclosure of the liens,

4

 

the Mortgage or other security interests created by any of the Loan Documents;

 

(iv)Borrower voluntarily files for bankruptcy or an involuntarily bankruptcy or
insolvency proceeding is commenced against Borrower by any person (other than
Lender) and such involuntary bankruptcy or proceedings is not dismissed within
sixty (60) days after the filing thereof; or

 

(v)Borrower fails to establish the Lockbox and the Lockbox Account as and when
required under Sections 5.16 and 5.17 of the Loan Agreement including, without
limitation, Borrower fails to send letters to all tenants under all Leases
directing and requiring that all rents be paid under the Leases directly to the
Lockbox Account on or before the expiration of the DSC Deficiency Cure Period.

 

Guarantor’s liability for the Payment Obligations upon the occurrence of any of
the foregoing events contained in this Paragraph 3(a) shall be unlimited.

 

(b)            Subject to the limitations set forth in Paragraph 24 of this
Guaranty, if the Debt Service Coverage Ratio for the Property falls below
1.00:1.00 as determined under Section 5.15 of the Loan Agreement (each, a “DSC
Deficiency”), then Guarantor shall have recourse liability for the Payment
Obligations solely as a result of the DSC Deficiency subject to the limitations
set forth in Paragraph 24 below. Notwithstanding anything to the contrary or
inconsistent herein, provided no Event of Default exists, Guarantor’s liability
for the Payment Obligations pursuant to this Paragraph 3(b) shall terminate if
the Debt Service Coverage Ratio for the Property equals or exceeds 1.00:1.00 as
reasonably determined by Lender for two (2) consecutive calendar quarters.
Guarantor’s liability for the Payment Obligations pursuant to this Paragraph
3(b) shall be subsequently reinstated if, at any time thereafter, the Debt
Service Coverage Ratio for the Property falls below 1.00:1.00 subject to the
limitations contained in Paragraph 24 of this Guaranty.

 

4.               Guarantor Covenants. In the event Guarantor becomes liable for
the Payment Obligations pursuant to the application of Section 3(b) of this
Guaranty, then Guarantor hereby covenants and agrees with Lender that Guarantor
will satisfy each of the following covenants at all times so long as this
Guaranty remains in effect:

 

(a)             Maximum Corporate Leverage. The ratio of Total Indebtedness to
Gross Asset Value shall at no time be greater than 60%, except that once during
the term of the Loan, leverage will be permitted to increase to 65% for two
consecutive fiscal quarters (the “Surge Provision”). Such covenant shall be
tested as of the last day of each fiscal quarter if and when this covenant is in
effect based upon Guarantor’s compliance certificate for such quarter.

 

(b)            Consolidated Minimum Tangible Net Worth. Consolidated Tangible
Net Worth shall at no time be less than (i) 85% of the Guarantor’s actual
Consolidated Tangible Net Worth at the closing of the transactions provided for
in the Consent to Sale, Assumptions and Second Loan Modification, plus 75% of
the equity contributions or

5

 

sales of treasury stock received by the Guarantor after such closing. Such
covenant shall be tested as of the last day of each fiscal quarter if and when
this covenant is in effect based upon Guarantor’s compliance certificate for
such quarter.

 

(c)             All Borrowings Duly Authorized. Guarantor covenants that its
aggregate borrowings owed to all Persons shall not exceed the amount authorized
by the Guarantor’s Board of Directors from time to time.

 

All capitalized terms used in Sections 4(a) and 4(b) of this Guaranty shall have
the same definitions as contained in that certain Summary of Terms and
Conditions - October 2014 issued to Guarantor by Key Banc Markets Capital for a
revolving line of credit facility.

 

5.               Representations and Warranties. The following shall constitute
representations and warranties of Guarantor, and Guarantor hereby acknowledges
that Lender intends to make the Loan in reliance thereon:

 

(a)             The Guarantor is not in default, and no event has occurred
which, with the passage of time and/or the giving of notice, would constitute a
default, under any agreement to which Guarantor is a party (beyond applicable
notice and/or cure periods), the effect of which will impair performance by
Guarantor of its obligations under this Guaranty. Neither the execution and
delivery of this Guaranty nor compliance with the terms and provisions hereof
will violate any applicable law, rule, regulation, judgment, decree or order, or
will conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of any indenture, mortgage, deed of trust, instrument,
document, agreement or contract of any kind that creates, represents, evidences
or provides for any lien, charge or encumbrance upon any of the property or
assets of Guarantor, or any other indenture, mortgage, deed of trust,
instrument, document, agreement or contract of any kind to which Guarantor is a
party or to which Guarantor or the property of Guarantor may be subject.

 

(b)            There are no litigation, arbitration, governmental or
administrative proceedings, actions, examinations, claims or demands pending, or
to the knowledge of Guarantor, threatened that could adversely affect in any
material respect performance by Guarantor of its obligations under this
Guaranty.

 

(c)             Neither this Guaranty nor any statement or certification as to
facts previously furnished or required herein to be furnished to Lender by
Guarantor, contains any material inaccuracy or material untruth in any
representation, covenant or warranty or omits to state a fact material to this
Guaranty.

 

6.               Continuing Guaranty. The Guarantor agrees that performance of
the Obligations by Guarantor shall be a primary obligation, shall not be subject
to any counterclaim (other than a mandatory counterclaim), set-off, abatement,
deferment or defense (other than the defense of payment) based upon any claim
that Guarantor may have against the Lender, the Borrower, any other guarantor of
the Obligations or any other person or entity, and shall remain in full force
and effect without regard to, and shall not be released, discharged or affected
in any way by, any circumstance or condition (whether or not Guarantor shall
have any knowledge thereof):

6

 

(a)             any lack of validity or enforceability of any of the Loan
Documents;

 

(b)            any termination, amendment, modification or other change in any
of the Loan Documents, including, without limitation, any modification of the
interest rate(s) described therein;

 

(c)             any furnishing, exchange, substitution or release of any
collateral securing repayment of the Loan, or any failure to perfect any lien in
such collateral;

 

(d)            any failure, omission or delay on the part of the Borrower, the
Guarantor, any other guarantor of the Obligations or the Lender to conform or
comply with any term of any of the Loan Documents or any failure of the Lender
to give notice of any Event of Default (as such term is defined in the Loan
Agreement);

 

(e)             any waiver, compromise, release, settlement or extension of time
of payment or performance or observance of any of the obligations or agreements
contained in any of the Loan Documents;

 

(f)             any action or inaction by the Lender under or in respect of any
of the Loan Documents, any failure, lack of diligence, omission or delay on the
part of the Lender to perfect, enforce, assert or exercise any lien, security
interest, right, power or remedy conferred on it in any of the Loan Documents,
or any other action or inaction on the part of the Lender;

 

(g)            any voluntary or involuntary bankruptcy, insolvency,
reorganization, arrangement, readjustment, assignment for the benefit of
creditors, composition, receivership, liquidation, marshaling of assets and
liabilities or similar events or proceedings with respect to the Borrower, the
Guarantor or any other guarantor of the Obligations, as applicable, or any of
their respective property or creditors, or any action taken by any trustee or
receiver or by any court in any such proceeding;

 

(h)            any merger or consolidation of the Borrower into or with any
entity, or any sale, lease or transfer of any of the assets of the Borrower, the
Guarantor or any other guarantor of the Obligations to any other person or
entity;

 

(i)              any change in the ownership of the Borrower or any change in
the relationship between the Borrower, the Guarantor, or any other guarantor of
the Obligations, or any termination of any such relationship;

 

(j)              any release or discharge by operation of law of the Borrower,
the Guarantor or any other guarantor of the Obligations from any obligation or
agreement contained in any of the Loan Documents; or

 

(k)            any other occurrence, circumstance, happening or event, whether
similar or dissimilar to the foregoing and whether foreseen or unforeseen, which
otherwise might constitute a legal or equitable defense or discharge of the
liabilities of a guarantor or surety or which otherwise might limit recourse
against the Borrower or the Guarantor to the fullest extent permitted by law.

7

 

7.               Waivers. The Guarantor expressly and unconditionally waives (i)
notice of any of the matters referred to in Paragraph 6 above, (ii) all notices
which may be required by statute, rule of law or otherwise, now or hereafter in
effect, to preserve intact any rights against the Guarantor, including, without
limitation, any demand, presentment and protest, proof of notice of nonpayment
under any of the Loan Documents and notice of any Event of Default or any
failure on the part of Borrower, Guarantor or any other guarantor of the
Obligations to perform or comply with any covenant, agreement, term or condition
of any of the Loan Documents, (iii) any right to the enforcement, assertion or
exercise against the Borrower, the Guarantor or any other guarantor of the
Obligations of any right or remedy conferred under any of the Loan Documents,
(iv) any requirement of diligence on the part of any person or entity, (v) any
requirement on the part of Lender to exhaust any remedies or to mitigate the
damages resulting from any default under any of the Loan Documents, and (vi) any
notice of any sale, transfer or other disposition of any right, title or
interest of the Lender under any of the Loan Documents.

 

8.               Subordination. The Guarantor agrees that any and all present
and future debts and obligations of Borrower to Guarantor are hereby
subordinated to the claims of the Lender and are hereby assigned by Guarantor to
the Lender as security for the Obligations and the obligations of Guarantor
under this Guaranty.

 

9.               Subrogation Waiver. Until the Obligations are paid in full and
all periods under applicable bankruptcy law for the contest of any payment by
Guarantor or Borrower as a preferential or fraudulent payment have expired, the
Guarantor knowingly, and with advice of counsel, waives, relinquishes, releases
and abandons all rights and claims to indemnification, contribution,
reimbursement, subrogation and payment which the Guarantor may now or hereafter
have by and from Borrower and the successors and assigns of Borrower, for any
payments made by Guarantor to the Lender, including, without limitation, any
rights which might allow Borrower, the Borrower's successors, a creditor of
Borrower, or a trustee in bankruptcy of Borrower to claim in bankruptcy or any
other similar proceedings that any payment made by Borrower or the Borrower’s
successors and assigns to the Lender was on behalf of or for the benefit of
Guarantor and that such payment is recoverable by Borrower, a creditor or
trustee in bankruptcy of the Borrower as a preferential payment, fraudulent
conveyance, payment of an insider or any other classification of payment which
may otherwise be recoverable from the Lender.

 

10.               Reinstatement. The obligations of the Guarantor pursuant to
this Guaranty shall continue to be effective or automatically be reinstated, as
the case may be, if at any time payment of any of the Obligations or the
obligations of the Guarantor under this Guaranty is rescinded or otherwise must
be restored or returned by Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of Guarantor or Borrower or otherwise, all as
though such payment had not been made.

 

11.            Financial Statements. The Guarantor represents and warrants to
Lender that (a) the financial statements of the Guarantor previously submitted
to Lender are true, complete and correct in all material respects, disclose all
actual and contingent liabilities, and fairly present the financial condition of
Guarantor, and do not contain any untrue statement of a material fact or omit to
state a fact material to the financial statements submitted or this Guaranty,
and (b) no

8

 

material adverse change has occurred in the financial statements from the dates
thereof until the date hereof. So long as this Guaranty remains in effect, the
Guarantor covenants and agrees to deliver to Lender or its authorized
representatives the financial statements and other information regarding
Guarantor as required under Section 5.9 of the Loan Agreement which is
incorporated herein by this reference.

 

12.            Transfers; Sales. Etc. The Guarantor shall not sell, lease,
transfer, convey or assign any of its assets, unless such sale, lease, transfer,
conveyance or assignment is performed in the ordinary course of its business
consistent with past practices, and will not have a material adverse effect on
the business or financial condition of Guarantor or its ability to perform its
obligations hereunder. In addition, Guarantor shall neither become a party to
any merger or consolidation, nor, except in the ordinary course of its business
consistent with past practices, acquire all or substantially all of the assets
of, a controlling interest in the stock of, or a partnership or joint venture
interest in, any other entity. Notwithstanding anything contained herein to the
contrary, Guarantor may engage in those transfers and transactions to the extent
they are permitted in accordance with the terms of the Mortgage.

 

13.            Enforcement Costs. If: (a) this Guaranty, is placed in the hands
of one or more attorneys for collection or is collected through any legal
proceeding; (b) one or more attorneys is retained to represent the Lender in any
bankruptcy, reorganization, receivership or other proceedings affecting
creditors' rights and involving a claim under this Guaranty, or (c) one or more
attorneys is retained to represent the Lender in any other proceedings
whatsoever in connection with this Guaranty, then the Guarantor shall pay to the
Lender upon demand all fees, costs and expenses incurred by the Lender in
connection therewith, including, without limitation, reasonable attorney's fees,
court costs and filing fees (all of which are referred to herein as, the
“Enforcement Costs”), in addition to all other amounts due hereunder.

 

14.            Successors and Assigns; Joint and Several Liability. This
Guaranty shall inure to the benefit of the Lender and its successors and
assigns. This Guaranty shall be binding on Guarantor and the successors and
assigns of Guarantor. It is agreed that the liability of Guarantor hereunder is
several and independent of any other guarantees or other obligations at any time
in effect with respect to the Obligations or any part thereof and that the
liability of Guarantor hereunder may be enforced regardless of the existence,
validity, enforcement or nonenforcement of any such other guarantees or other
obligations.

 

15.            No Waiver of Rights. No delay or failure on the part of Lender to
exercise any right, power or privilege under this Guaranty or any of the other
Loan Documents shall operate as a waiver thereof, and no single or partial
exercise of any right, power or privilege shall preclude any other or further
exercise thereof or the exercise of any other power or right, or be deemed to
establish a custom or course of dealing or performance between the parties
hereto. The rights and remedies herein provided are cumulative and not exclusive
of any rights or remedies provided by law. No notice to or demand on Guarantor
in any case shall entitle Guarantor to any other or further notice or demand in
the same, similar or other circumstance.

 

16.            Modification. The terms of this Guaranty may be waived,
discharged, or terminated only by an instrument in writing signed by the party
against which enforcement of the change, waiver, discharge or termination is
sought. No amendment, modification, waiver or

9

 

other change of any of the terms of this Guaranty shall be effective without the
prior written consent of the Lender.

 

17.            Joinder. Any action to enforce this Guaranty may be brought
against Guarantor without any reimbursement or joinder of Borrower or any other
guarantor of the Obligations in such action.

 

18.            Severability. If any term, covenant or provision of this Guaranty
shall be held to be invalid, illegal or unenforceable in any respect, the
remainder of this Guaranty shall remain in full force and effect and shall be
construed without such term, covenant or provision.

 

19.            Applicable Law. This Guaranty is governed as to validity,
interpretation, effect and in all other respects by laws and decisions of the
State of Illinois.

 

20.            Notices. All notices, communications and waivers under this
Guaranty shall be in writing and shall be (a) delivered in person or (b) by
overnight express carrier, addressed in each case as follows:

 

To Lender:

PNC Bank, National Association

One North Franklin Street, Suite 2150

Chicago, Illinois 60606

Attn: Joel G. Dalson, Senior Vice President

 

With a copy to:

Robbins, Salomon & Patt, Ltd.

180 North LaSalle Street, Suite 3300

Chicago, Illinois 60601

Attn: Andrew M. Sachs, Esq.

 

To the Guarantor:

Inland Real Estate Income Trust, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Attn: President

 

With a copy to:

The Inland Real Estate Group, Inc.

Attn: General Counsel

2901 Butterfield Road

Oak Brook, Illinois 60523

Attn: Robert Baum, Esq., General Counsel

 

or to any other address as to any of the parties hereto, as such party shall
designate in a written notice to the other parties hereto. All notices sent
pursuant to the terms of this Section shall be deemed received (i) if personally
delivered, then on the date of delivery, (ii) if sent by overnight, express
carrier, then on the next federal banking day immediately following the day
sent, or (iii) if sent by registered or certified mail, then on the earlier of
the third federal banking day following the day sent or when actually received.

10

 

21.            CONSENT TO JURISDICTION. TO INDUCE LENDER TO ACCEPT THIS
GUARANTY, GUARANTOR IRREVOCABLY AGREES THAT, SUBJECT TO THE LENDER’S SOLE AND
ABSOLUTE ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY ARISING OUT OF OR
RELATED TO THIS GUARANTY WILL BE LITIGATED IN COURTS HAVING SITUS IN CHICAGO,
ILLINOIS. THE GUARANTOR HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY
COURT LOCATED WITHIN CHICAGO, ILLINOIS.

 

22.            WAIVER OF DEFENSES. OTHER THAN CLAIMS BASED UPON THE FAILURE OF
THE LENDER TO ACT IN A COMMERCIALLY REASONABLE MANNER, GUARANTOR WAIVES EVERY
PRESENT AND FUTURE DEFENSE (OTHER THAN THE DEFENSE OF PAYMENT IN FULL), CAUSE OF
ACTION, COUNTERCLAIM OR SETOFF WHICH GUARANTOR OR BORROWER MAY NOW HAVE OR
HEREAFTER MAY HAVE TO ANY ACTION BY LENDER IN ENFORCING THIS GUARANTY OR ANY OF
THE LOAN DOCUMENTS. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER
GRANTING ANY FINANCIAL ACCOMMODATION TO BORROWER.

 

23.            WAIVER OF JURY TRIAL. THE GUARANTOR AND LENDER (BY ACCEPTANCE
HEREOF), HAVING BEEN REPRESENTED BY COUNSEL, EACH KNOWINGLY AND VOLUNTARILY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHTS UNDER THIS GUARANTY OR UNDER ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH AND AGREES THAT ANY SUCH ACTION OR PROCEEDING WILL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY. THE GUARANTOR AGREES THAT GUARANTOR WILL
NOT ASSERT ANY CLAIM AGAINST THE LENDER ON ANY THEORY OF LIABILITY FOR SPECIAL,
INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES.

 

24.            Limitation of Liability. Notwithstanding anything to the contrary
contained herein, the Guarantor’s liability for the Payment Obligations under
this Guaranty pursuant to the application of Paragraph 3(b) of this Guaranty
shall be limited to the payment of (i) the sum of SIX MILLION SEVENTY-TWO
THOUSAND AND NO/100 DOLLARS ($6,072,000.00), plus

(ii)  interest on the foregoing amount from and after the date of written demand
from the Lender to the Guarantor for payment, at a per annum rate of interest
equal to the Default Rate (as defined in the Loan Agreement), plus (iii) all
Enforcement Costs; provided, however, that at all times prior to the payment in
full of the Obligations, the Guarantor shall have unlimited liability with
respect to the following:

 

(a)             the guaranty of the payment and performance of the Payment
Obligations upon the occurrence of any one of the events described in Paragraph
3(a) of this Guaranty; and

 

(b)the Recourse Obligations.

 

Under no circumstances shall the liability of the Guarantor hereunder be reduced
by, from or as a result of any payment to or amount realized by the Lender from
any rents, deposits,

11

 

insurance proceeds, condemnation awards, proceeds from bankruptcy sale,
foreclosure or any conveyance in lieu of foreclosure or from any other profits,
avails, revenues or proceeds derived from the Premises, and only payments made
to the Lender by the Guarantor out of its personal funds not derived from the
Premises after demand therefor by the Lender shall be applied against such
liability. Furthermore, the foregoing limitation on liability shall not limit in
any way the liability of the Guarantor pursuant to or arising from the guaranty
of the Payment Obligations upon the occurrence of any of the events set forth in
Paragraph 3(a) hereof or any of the other covenants, representations, warranties
or other provisions hereof, other than the liability of the Guarantor pursuant
to or arising from its guaranty of the Payment Obligations pursuant to the
application of Paragraph 3(b) of this Guaranty as a result of a DSC Deficiency
as described therein, nor shall such limitation limit the liability of the
Guarantor that may arise out of the obligations set forth in that certain
Environmental Indemnity Agreement dated as of May 9, 2012, jointly and severally
executed by the Original Guarantor and the Original Borrower to and for the
benefit of the Lender, as amended and assumed by the Existing Guarantor pursuant
to the Consent to Merger, Assumption and First Loan Modification and as
contemporaneously herewith being amended and assumed by Guarantor and the
Replacement Borrower respectively pursuant to the Consent to Sale, Assumptions
and Second Loan Modification (collectively, the “Environmental Indemnity”), the
intent being that the Guarantor shall have unlimited liability with respect to
the guaranty of the Payment Obligations upon the occurrence of any of the events
contained in Paragraph 3(a) of this Guaranty, the Recourse Obligations, such
other covenants, representations, warranties and other provisions hereof, and
under the Environmental Indemnity.

 

25.            Keepwell. The Guarantor and each other Loan Party, if it is a
Qualified ECP Loan Party, jointly and severally, hereby absolutely
unconditionally and irrevocably: (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non- Qualifying Party (it
being understood and agreed that this guarantee is a guaranty of payment and not
of collection) and (b) undertakes to provide such funds or other support as may
be needed from time to time by any Non-Qualifying Party to honor all of such Non
Qualifying Party’s obligations under this Guaranty or any Loan Document in
respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Paragraph 25 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Paragraph 25, or otherwise under this Guaranty or any Loan Document,
voidable under applicable law, including applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Loan Party under this Paragraph 25 shall
remain in full force and effect until payment in full of the Obligations and
termination of this Guaranty and the Loan Documents. Each Qualified ECP Loan
Party intends that this Paragraph 25 constitute, and this Paragraph 25 shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of each other Borrower and
Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the CEA.

 

26.            Anti-Money Laundering/International Trade Law Compliance
Representation and Warranty. The Guarantor herby represents and warrants to
Lender as of the date of this Guaranty as follows, and Guarantor hereby
acknowledges that Lender intends to make the Loan in reliance thereon: (a) no
Covered Entity is a Sanctioned Person and (b) no Covered Entity, either in its
own right or through any third party: (i) has any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation

12

 

of any Anti-Terrorism Law; (ii) does business in or with, or derives any of its
income from investments in or transactions with, any Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law or (iii) engages in any
dealings or transactions prohibited by any Anti- Terrorism Law.

 

It shall be an automatic Event of Default under the Loan Agreement (without any
notice, grace or cure period) if any representation or warranty contained in
this Paragraph 26 is or becomes false or misleading at any time.

 

27.            Anti-Money Laundering/International Trade Law Compliance
Covenant. The Guarantor covenants and agrees to all of the covenants and
obligations contained in this Paragraph 27. No Covered Entity will become a
Sanctioned Person. No Covered Entity, either in its own right or through any
third party, will: (a) have any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any Anti-
Terrorism Law; (b) do business in or with, or derive any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti- Terrorism Law; (c) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (d) use the Advances to
fund any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any Anti-
Terrorism Law. The funds used to repay the Obligations will not be derived from
any unlawful activity. Each Covered Entity shall comply with all Anti-Terrorism
Laws. The Guarantor shall promptly notify the Lender in writing upon the
occurrence of a Reportable Compliance Event.

 

Any default, breach or violation of any covenant contained in this Paragraph 27
shall be an automatic Event of Default under the Loan Agreement (without any
notice, grace or cure period).

 

28.            Definitions Regarding “Anti-Money Laundering”/International Trade
Law Compliance. For purposes of Paragraphs 26 and 27 of this Guaranty, the
following terms shall have the following meanings:

 

“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

 

“Covered Entity” shall mean: (a) Borrower, each of Borrower’s Subsidiaries, the
Guarantor, all guarantors of the Obligations and all pledgors of Collateral and
(b) each Person that, directly or indirectly, is in control of a Person
described in clause (a) above. For purposes of this definition, control of a
Person shall mean the direct or indirect: (x) ownership of, or power to vote,
twenty-five percent (25%) or more of the issued and outstanding equity interests
having ordinary voting power for the election of directors of such Person or
other Persons performing similar functions for such Person or (y) power to
direct or cause the direction of the management and policies of such Person
whether by ownership of equity interests, contract or otherwise.

13

 

“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to a government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

 

“Law” shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any Governmental Body, foreign or domestic.

 

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

 

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

29.            Facsimile Signatures. Receipt of an executed signature page to
this Guaranty by facsimile or other electronic transmission shall constitute
effective delivery thereof.

 

30.            Replacement Guaranty and Liability under this Guaranty. This
Guaranty is executed and delivered as a replacement guaranty for the Original
Guaranty to be effective as of the date of this Guaranty. Guarantor shall be
fully liable for the Obligations commencing on the date of this Guaranty and for
all times continuing thereafter until satisfied pursuant to the terms hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE IMMEDIATELY FOLLOWS]

14

 

 

IN WITNESS WHEREOF, Guarantor has executed this Replacement Guaranty of Payment
and Recourse Obligations as of the date fast above written.

 

 

 

GUARANTOR:

 

INLAND REAL ESTATE INCOME TRUST, INC.,

a Maryland corporation

        By: /s/ David Z. Lichterman         Print Name: David Z. Lichterman    
    Title: Vice President, Treasurer & CAO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Execution Page to Replacement Guaranty

of Payment and Recourse Obligations

